DETAILED ACTION
Claims 1-5, 8-15, 18 and 19 filed June 6th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Heckenberg Jr. (Reg no. 60,081) on 7/6/2022.
The application has been amended as follows: 
Claims 1-5, 8, 10-15, 18 and 19 remain unchanged from the claims filed June 6th 2022
Claim 9 is amended to correct the dependency from canceled claim 7.

9. (Currently Amended) The device according to claim 1, wherein the light emission control circuit controls the rows arranged between the rows connected to the first control circuit and the second control circuit to be set in the light emission state.

Allowable Subject Matter
Claims 1-5, 8-15, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 18 and 19 were previously allowed in the final action dated April 4th 2022. In that action, claims 7-9 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The amendment filed June 6th 2022 incorporates claim 7 and intervening claim 6 into independent claim 1. Thus, claim 1 now incorporates the allowable subject matter of claim 7. Claims 2-5 and 8-15 are allowed due to their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624